Citation Nr: 9918645	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  97-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim for service 
connection for the veteran's cause of death.  The appellant 
filed a February 1997 notice of disagreement, and was sent a 
statement of the case.  She then filed a February 1997 VA 
Form 9, perfecting her appeal.  A personal hearing at the RO 
was afforded the appellant in August 1997.  


FINDINGS OF FACT

1.  According to the veteran's death certificate, he died on 
March [redacted] 1995, with adenomucinous carcinoma with metastasis 
listed as the immediate cause of death.  No underlying causes 
of death were noted.  

2.  At the time of his death, the veteran was service 
connected for bilateral hearing loss, tinnitus, and a 
herniated disc of the lumbosacral spine.  

3.  Neither the veteran's service connected bilateral hearing 
loss, tinnitus, nor his herniated disc of the lumbosacral 
spine was a principal or contributory cause of his death.  

4.  The veteran did not develop adenomucinous carcinoma 
during service or within a year thereafter.  

5.  Medical evidence has not been presented that the 
veteran's terminal adenomucinous carcinoma resulted from 
Agent Orange exposure, or an underlying cancer of the 
respiratory tract.  


CONCLUSION OF LAW

Service connection is not warranted for the veteran's cause 
of death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1310, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant, the veteran's widow, seeks service connection 
for the veteran's cause of death.  According to the death 
certificate, he died on March [redacted] 1995, with adenomucinous 
carcinoma with metastasis listed as the immediate cause of 
death.  No underlying causes of death were noted.  At the 
time of his death, the veteran was service connected for 
bilateral hearing loss, tinnitus, and a herniated disc of the 
lumbosacral spine.  

The veteran's service medical records do not indicate a 
diagnosis of or treatment for any form of cancer.  His July 
1982 service retirement physical examination is negative for 
adenocarcinoma or other form of cancer.  According to the 
veteran's DD-214, he served in Vietnam during the Vietnam 
conflict.  

In May 1995, the appellant filed a claim for dependency and 
indemnity compensation benefits, to include service 
connection for the veteran's cause of death.  This was denied 
by the RO in a July 1995 rating decision.  Shortly 
thereafter, additional medical evidence was received, and the 
RO reconsidered the appellant's claim in July 1996; the 
previous denial was continued.  The appellant filed a timely 
notice of disagreement, initiating this appeal.  

Private medical records indicate the veteran's 
gastrointestinal cancer was first diagnosed in 1993.  The 
veteran reported symptoms such as abdominal bloating and 
swelling beginning in 1990.  He was seen by a private 
physician, Dr. R.N.G., for treatment of intra-abdominal 
carcinomatosis.  The primary site of his cancer was not 
known.  In September 1993, he was begun on a program of 
chemotherapy and outpatient treatment.  Treatment notes state 
the veteran had good tolerance of his chemotherapy.  CAT 
scans were afforded the veteran in September 1993, and 
February and August 1994.  Carcinomatosis was confirmed by a 
slight interval increase in the extensive soft tissue 
thickening of the omentum, according to a August 1994 
radiology report.  Persistent ascites and small bilateral 
pleural effusions were also noted.  

In a letter received at the RO in February 1997, Dr. R.N.G. 
stated that although the original source of the veteran's 
cancer was never discovered, it was "most likely" of 
gastrointestinal origin, based on "marked elevation of his 
CEA."  

The appellant was afforded a personal hearing at the RO in 
August 1997.  She testified that the origin of the veteran's 
cancer was never definitively determined, although 
adenocarcinoma was suspected.  Because the source of the 
malignancy was never determined, the veteran could have 
contacted one of the presumptive Agent Orange carcinomas, 
according to the appellant.  

In October 1998, the veteran's representative submitted a 
statement from N.T., M.D., who reviewed the medical evidence 
of record and found pleural effusion and plaque plates, first 
detected by a 1994 CAT scan.  This created the "possibility 
that [the veteran's] tumor had its origin in the lung."  Dr. 
T. recommended an independent medical opinion by a qualified 
pathologist.  

In March 1999, the appellant's claim was sent for an 
independent medical opinion.  M.M.G., M.D., an associate 
professor of pathology, reviewed the evidence in April 1999 
and provided her medical opinion on the veteran's cause of 
death.  She found that the "most likely primary site" of 
the veteran's carcinoma was his gastrointestinal tract, based 
on the abdominal masses and ascites diagnosed there.  The 
doctor was unaware of any medical studies which confirmed or 
denied an association between gastrointestinal carcinomas and 
Agent Orange exposure.  No radiographic evidence was found of 
involvement of the liver, kidneys, spleen, adrenal glands, or 
pancreas.  Furthermore, there was no medical evidence of any 
mass lesions diagnosed in the lungs.  No symptomatology or 
physical findings suggested the carcinoma originated in the 
respiratory tract.  While the veteran did have a small amount 
of pleural effusion and plate-like densities in the lungs, 
these changes did not, in the doctor's opinion, "constitute 
support for a primary site in the lung, since these changes 
could be secondary to the ascites."  

Analysis

The appellant seeks service connection for the veteran's 
cause of death.  Service connection may be granted for a 
veteran's cause of death if a disability causing death 
occurred during service or a service-connected disability 
either caused death or contributed substantially and 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).  

The appellant's claim for service connection for the 
veteran's cause of death is well grounded, meaning it is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 80 (1990).  Evidence of record 
demonstrates the veteran served in Vietnam, and died of 
metastatic adenocarcinoma in March 1995.  The October 1998 
statement of Dr. N.T. suggests the possibility of that the 
veteran's fatal carcinoma originated in the respiratory 
tract.  See 38 C.F.R. § 3.309(e) (1998).  While somewhat 
ambiguous, Dr. T's opinion need not be expressed in terms of 
certainty in order to ground the claim.  Watai v. Brown, 9 
Vet. App. 441, 443 (1996); Molloy v. Brown, 9 Vet. App. 513, 
516 (1996); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The relevant evidence has been properly developed to the 
extent possible, and there is no further VA duty to assist 
him with this claim.  All medical evidence brought to the 
attention of the VA by the appellant has been obtained.  

Considering first whether direct service connection is 
warranted for the veteran's adenomucinous carcinoma, there is 
no evidence of record that the veteran's terminal cancer 
began during service, or within the one-year presumptive 
period thereafter.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  
Nor has it been contended by the appellant that the veteran's 
adenomucinous carcinoma began during service, or within the 
one-year presumptive period following service.  It has also 
not been argued by the appellant that the veteran's service 
connected bilateral hearing loss, tinnitus, or herniated disc 
of the lumbosacral spine played any role in his death, and no 
such suggestion is made by the medical evidence.  The 
appellant's primary contention is that the veteran's terminal 
illness is causally related to his exposure to herbicide 
agents, including Agent Orange, during service.  

Regarding herbicide exposure, a veteran diagnosed with 
certain enumerated diseases will be granted presumptive 
service connection for the resulting disability if the 
veteran was exposed to herbicide agents during service, even 
though there is no evidence of such disease during service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.307(a), (d) (1998).  A veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (1998).  However, no presumption of 
exposure is recognized under the law where the veteran does 
not have one of the enumerated diseases.  McCartt v. West, 12 
Vet. App. 164, 168-69 (1999).  

Adenomucinous carcinoma is not on the 38 C.F.R. § 3.309(e) 
list of diseases presumed to result from Agent Orange 
exposure; however, all respiratory cancers are encompassed by 
§ 3.309(e).  The appellant has contended that while the 
veteran died of adenomucinous carcinoma, this cancer may have 
begun in his respiratory tract and metastasized to other 
parts of his body, resulting in death.  If this assertion is 
demonstrated by the evidence, service connection for the 
veteran's cause of death is warranted, based on a secondary 
theory of causation.  38 C.F.R. § 3.310 (1998).  

Because the appellant is not demonstrated to be a medical 
expert, her own contentions on issues of medical etiology and 
causation are not, in and of themselves, binding on the 
Board.  Pearlman v. West, 11 Vet. App. 443, 447 (1998) 
[citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)].  However, there is also of record the October 1998 
statement of Dr. N.T., who reviewed the medical evidence of 
record and found pleural effusion and plaque plates, first 
detected by a 1994 CAT scan.  This created the "possibility 
that [the veteran's] tumor had its origin in the lung."  In 
contrast to this statement is the February 1997 letter from 
Dr. R.N.G., the veteran's private treating physician.  Dr. G. 
stated that although the original source of the veteran's 
cancer was never discovered, it was "most likely" of 
gastrointestinal origin, based on "marked elevation of his 
CEA."  When these conflicting opinions were first presented 
to the Board in March 1999, an independent medical opinion 
was requested to address the question of etiology.  Dr. 
M.M.G., an associate professor of pathology, reviewed the 
evidence in April 1999 and provided her medical opinion on 
the veteran's cause of death.  She found that the "most 
likely primary site" of the veteran's carcinoma was his 
gastrointestinal tract, based on the abdominal masses and 
ascites diagnosed there.  No medical evidence of any mass 
lesion diagnosed in the lungs was found.  No symptomatology 
or physical findings suggested the veteran's terminal 
carcinoma originated in the respiratory tract.  While the 
veteran did have a small amount of pleural effusion and 
plate-like densities in the lungs, these changes did not, in 
the doctor's opinion, "constitute support for a primary site 
in the lung, since these changes could be secondary to the 
ascites."  

The U. S. Court of Appeals for Veterans Claims (Court) has 
stated that the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
Harder v. Brown, 5 Vet. App. 183, 188 (1993); Guerrieri v. 
Brown, 4 Vet. App.  467, 470-71 (1993).  Further, the Board 
is charged with the duty to assess the credibility and weight 
given to evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In reviewing the three medical opinions above, Dr. 
N.T.'s statement acknowledges only that the cited evidence 
creates the "possibility" the fatal carcinoma originated in 
the veteran's respiratory tract, without stating with any 
certainty whether this was fact is the case.  In contrast, 
Dr. R.N.G., who had the opportunity to examine and treat the 
veteran on a regular basis for over a year, cited the 
gastrointestinal tract as the "most likely" point of 
origin.  This opinion will be accorded more probative value 
because the doctor had repeated contact with the veteran 
before his death; there is no evidence Dr. N.T. ever had the 
opportunity to personally examine the veteran. 

While it is true that Dr. M.M.G., the independent medical 
examiner, also never examined the veteran, her opinion 
carries considerable probative weight.  She reviewed the 
evidence of record and concurred with Dr. R.N.G.'s opinion 
that the veteran's carcinoma originated in his 
gastrointestinal tract.  In so doing, she cited to medical 
records associated with the claim, and provided clear reasons 
and bases for her opinion.  This opinion, in combination with 
that of Dr. R.N.G., more convincingly establishes that the 
veteran's terminal adenomucinous carcinoma originated in his 
gastrointestinal tract, and not in his respiratory system.  

The VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed.Reg. 341-346 (1994); see also 61 Fed.Reg. 57586-57589 
(1996).  Notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, where the issue involves such a 
question of medical causation, competent medical evidence is 
required; a lay appellant's assertions are insufficient.  See 
Pearlman, supra.  

The appellant has not presented medical evidence suggesting 
any connection between the veteran's service and his terminal 
adenomucinous carcinoma.  The independent medical examiner 
stated she is aware of no medical literature either 
confirming or denying an association between adenomucinous 
carcinoma and Agent Orange exposure.  There is no other 
medical evidence of record suggesting such an association.  
Additionally, Agent Orange exposure cannot be presumed for 
adenomucinous carcinoma based simply on the veteran's service 
in Vietnam between January 2, 1962 and May 7, 1975.  
38 U.S.C.A. § 1116 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.307(a)(6)(iii) (1998); McCartt, supra.  


The veteran's adenomucinous carcinoma is not one of the 
diseases entitled to a presumption of service connection 
based upon exposure to Agent Orange, and the preponderance of 
the medical evidence is against a causal link between the 
veteran's herbicide exposure in service and his subsequent 
development of cancer.  Furthermore, although the veteran had 
been granted service connection for hearing loss, tinnitus, 
and herniated disc, the appellant does not contend, and none 
of the medical evidence shows, that the service-connected 
disabilities caused or contributed to cause the veteran's 
death.  Thus, the appellant's claim for service connection 
for the veteran's cause of death must be denied. 


ORDER

Service connection for the veteran's cause of death is 
denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

